DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-9, and 12-24 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the unique features of an inner cylinder disposed radially outward of the resonator, an outer conical housing disposed radially outward of the resonator, a circular cover covering the inner cylinder and at least partially covering the outer conical housing in the first direction, wherein the buffer chamber, the at least one first sound amplifying chamber, and the second sound amplifying chamber are defined by the cover and the cylindrical walls of the inner cylinder and the outer conical housing such that the at least one first sound amplifying chamber and the second sound amplifying chamber extend around an entire circumference of the opening of the resonator. Claim 9 recites the unique features of a circular cover covering the inner cylinder and at least partially covering the outer conical housing in the first direction, wherein the buffer chamber, the at least first sound amplifying chamber, and the second sound amplifying chamber are defined by the cover and the walls of the inner cylinder and the outer conical housing such that the at least one first sound amplifying chamber and the second sound amplifying chamber extend around an entire circumference of the opening of the resonator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653